Proceeding by a landlord pursuant to article 78 of the Civil Practice Act to annul a determination of the State Rent Administrator denying said landlord’s protest of an order made by a local rent administrator, which reduced the rent of an apartment from $51.75 a month to $46.55 a month for failure to repaint after two years. Appellant claimed that on March 1, 1943, the freeze date, the apartment was governed by a three-year repainting practice. Its records showed that the apartment had been painted in 1938; that it was vacant from January, 1940, to April, 1942, and that it had been painted in July, 1943 (one month before the present tenant took possession), in July, 1946, and in June, 1949. However, no records or other proof about painting were submitted for the period from January, 1940, to July, 1943, The State Rent Administrator *745determined that the landlord had failed to rebut the presumption that the practice in Hew York City, on the freeze date, was to repaint every two years. Special Term denied the petition, and the landlord appeals from the order entered thereon. Order unanimously affirmed, without costs. Ho opinion. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.